Exhibit 10.3 June 20, 2016 Re:Employment Agreement Dear David: This mutually agreeable form of employment agreement (this “Agreement”), will be your employment agreement with Eastman Kodak Company and will be effective on July 1, 2016 (the “Effective Date”).For purposes of this Agreement, the term “Company” shall refer to Eastman Kodak Company. 1.Terms Schedule Some of the terms of your employment are in the attached schedule (your “Schedule”), which is part of this Agreement. 2.Your Position, Performance and Other Activities (a)Position.You will be employed in the position stated in your Schedule. (b)Authority, Responsibilities, and Reporting.Your authority, responsibilities and reporting relationships will correspond to your position and will include any particular authority, responsibilities and reporting relationships that the Company’s Board of Directors (the “Board”) or any officer of the Company to whom you report may assign to you from time to time. (c)Performance.You are expected to devote your best efforts and all of your business time to the affairs of the Company.You may, however, engage in any charitable, civic and community activities, provided, however, such activities do not materially interfere with your duties and responsibilities. 3.Your Compensation (a)Salary.You will receive an annual base salary (your “Salary”). Commencing on the Effective Date, your Salary will be the amount set forth in your Schedule.Your Salary will be paid in accordance with the Company’s normal payroll practices. (b)Annual Incentive.You will be eligible to participate in the Company’s short-term variable pay plan for its management level employees, known as Executive Compensation for Excellence and Leadership (“EXCEL”) (your “Annual Incentive”).Your annual target award under EXCEL will be determined in accordance with your Schedule.Any actual award in a given annual performance period will depend upon performance against corporate goals selected by management and approved by the appropriate committee -2- of the Board and will be paid in the discretion of such committee and management.The terms of the EXCEL plan itself govern and control all interpretations of the plan. (c)Long-Term Incentive Awards.You will be eligible to participate in the Company’s Long-Term Incentive (LTI) program under the Eastman Kodak Company 2013 Omnibus Incentive Plan (the “Omnibus Plan”).The amount and form of the award (the “Long-Term Equity Award”) to be granted to you will be determined by the Company in accordance with the terms of the Omnibus Plan and your Schedule.The specific terms, conditions and restrictions on any Long-Term Equity Award will be contained in the Administrative Guide and Award Notice delivered to you within twenty (20) business days of the grant date. (d)Promotion Equity Awards.On or shortly after the Effective Date, you will be granted the promotion equity awards stated in your Schedule (your “Promotion Equity Awards”) under the Omnibus Plan, which will be subject to the terms and conditions set forth in your Schedule and the applicable Award Notice. Your Promotion Equity Awards are stated on your Schedule in terms of dollar ($) value. The actual number of restricted stock units that you will be granted will be calculated by dividing the target dollar value to be delivered in restricted stock units by the closing price of the Company’s stock on the New York Stock Exchange on the grant date.The actual number of stock options that you will be granted will be calculated by dividing the target dollar value to be delivered in stock options by the fair value of the stock options, which will be estimated pursuant to the Black-Scholes model used by the Company for such purpose. 4.Your Benefits Employee Benefit Plans.
